[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION TO STRIKE COUNTERCLAIM (No. 118)
The counterclaim filed by the defendant in this matter carries throughout its Five Counts allegations based upon vexations and malicious conduct on the part of the plaintiff resulting in loss to the defendant. Such a claim, as discussed in Blake v. Levy, 191 Conn. 257 requires that the complaint allege the disposition and the prior lawsuit in the pleaders favor. As this allegation does not appear in any of the Counts, One, Two, Three and Four, the Motion is granted.
As to the Fifth Count the motion is denied, as the "CUTPA" allegations sufficient to constitute a claim under 14-110b do not require such a prerequisite.
GEORGE W. RIPLEY, JUDGE